

































CAPITOL FEDERAL FINANCIAL
Deferred Incentive Bonus Plan




















Amended and Restated To Comply With
Section 409A of the Internal Revenue Code and the Final Regulations Thereunder






















Effective Date of Formal
Amendment and Restatement
January 1, 2009







 
 

--------------------------------------------------------------------------------

 

CAPITOL FEDERAL FINANCIAL
Deferred Incentive Bonus Plan
Table of Contents





   
Page
ARTICLE I --
PURPOSE
1
     
ARTICLE II –
DEFINITIONS
1
     
ARTICLE III --
PARTICIPATION
3
     
ARTICLE IV --
DEFERRED ACCOUNTS
4
     
ARTICLE V --
BENEFITS
5
     
ARTICLE VI --
RESERVED
6
     
ARTICLE VII --
SOURCE OF BENEFITS
6
     
ARTICLE VIII --
ADMINISTRATION OF THIS PLAN
7
     
ARTICLE IX --
AMENDMENT
8
     
ARTICLE X --
TERMINATION
8
     
ARTICLE XI --
RESTRICTIONS ON ALIENATION OF BENEFITS
9
     
ARTICLE XII --
CLAIMS PROCEDURE
10
     
ARTICLE XIII --
MISCELLANEOUS
11
















 
 

--------------------------------------------------------------------------------

 

CAPITOL FEDERAL FINANCIAL
Deferred Incentive Bonus Plan




W I T N E S S E T H: That;


WHEREAS, the Company maintains the Capitol Federal Financial Deferred Incentive
Bonus Plan (the “Plan”) for the purpose of providing specified benefits to
Senior Managers of the Company who contribute to the continued growth,
development, and future business success of the Company; and


WHEREAS, the Plan has been amended to comply with the applicable requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”);
and


WHEREAS, the Plan must be amended to reflect the final regulations that were
subsequently issued under Section 409A; and


WHEREAS, the Company desires to amend and restate the Plan on the terms and
conditions set forth herein in order to accomplish the foregoing; and


WHEREAS, the Committee has reviewed the terms and provisions hereof and approved
the Plan, and such action by the Committee has been ratified by the Board.


NOW, THEREFORE, the Company hereby amends and restates the Plan on the terms and
conditions set forth herein, which Plan shall be known as the “Capitol Federal
Financial Deferred Incentive Bonus Plan.”  The effective date of this amended
and restated version of the Plan is January 1, 2009, although it is intended
that the Plan be in operational compliance with Section 409A as of January 1,
2005, to the extent required by regulations and other guidance issued
thereunder.





 
 

--------------------------------------------------------------------------------

 

ARTICLE I -- PURPOSE


Section 1.01. Purpose. The purpose of this Plan is to provide specified benefits
to Senior Managers of Capitol Federal Financial (“CFF”) and Capitol Federal
Savings Bank (collectively the “Company”) who contribute to the continued
growth, development, and future business success of the Company. This program
shall be administered as an unfunded plan of deferred compensation for income
tax purposes and shall be applicable solely to those Employees serving in the
job classification of Chairman, Chief Executive Officer, President, Executive
Vice-Presidents, and Senior Vice Presidents (“Senior Managers”). This Plan is
intended to operate in conjunction with that certain Short Term Performance Plan
adopted by the Company effective October 1, 2005.




ARTICLE II -- DEFINITIONS


For purposes of this Plan, the following phrases or terms shall have the
indicated meanings unless otherwise clearly apparent from the context.
Capitalized terms not specifically defined herein shall have the meanings set
forth in the Short Term Performance Plan.


“Affiliated Company(ies)” means each entity that has a relationship to the
Company as described by Section 414(b) or (c) of the Code.


“Approved Reason” means a reason for a Separation from Service with the Company
which, in the opinion of the Committee, is in the best interest of the Company.


“Award” or “Performance Award” means a lump sum cash payment granted under the
Plan to a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish.


“Beneficiary or Beneficiaries” means the person, persons, entity or entities
entitled to receive any benefits under this Plan pursuant to the designation of
the Participant (or in default of such designation) as provided in Section 5.03
hereof.


“Board of Directors” or “Board” means the Board of Directors of Capitol Federal
Financial.


“Cause” means:


 
(a)
the willful and continued failure by an Employee to substantially perform his or
her duties with his or her employer after written warnings identifying the lack
of substantial performance are delivered to the Employee by his or her employer
to specifically identify the manner in which the employer believes that the
Employee has not substantially performed his or her duties, or



 
(b)
the willful engaging by an Employee in illegal conduct which is materially and
demonstrably injurious to CFF or a Subsidiary.



“Change In Control” means the occurrence of any of the following three events:
(i) any third person, other than Capitol Federal Savings Bank MHC, including a
“group” as defined in Section 13(d)(3) of the Exchange Act, shall become the
beneficial owner of shares of CFF with respect to which 25% or more of the total
number of votes for the election of the Board may be cast, (ii) as a result of,
or in connection with, any cash tender offer, merger or other business
combination, sale of assets or contested election, or combination of the
foregoing, the persons who were Directors of CFF shall cease to constitute

 
1

--------------------------------------------------------------------------------

 

a majority of the Board, or (iii) the stockholders of CFF shall approve an
agreement providing either for a transaction in which CFF will cease to be an
independent publicly-owned corporation (whether in stand alone or mutual holding
company form) or for a sale or other disposition of all or substantially all of
the assets of CFF.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation Committee of the Board, or such other Board
committee as may be designated by the Board to administer the Plan; provided,
however, that the Committee shall consist of an odd number of three or more
Directors, each of whom is a “Non-Employee Director” within the meaning of Rule
16b-3 under the Exchange Act, or any successor definition adopted.


“Company” means Capitol Federal Financial and its wholly owned subsidiary,
Capitol Federal Savings Bank.


“Deferred Amount” means that portion of a Participant’s Performance Award,
between $2,000 and 50% of such Award up to but not exceeding $100,000, which the
Participant elects to defer under the terms of this Plan.


“Deferred Account” or “Account” means the ledger entry established in accordance
with ARTICLE III, which entry shall represent the Company’s unsecured and
unfunded promise to pay the amount of benefits set forth by such entry.


“Disability” means a disability under the terms of any long-term disability plan
maintained by the Company.


“Distribution Date” means by the second business day following the regularly
scheduled January board meeting following the last day of each Mandatory
Deferral Period.


“Employee” means a common law Employee of the Company paid from the Company
payroll account.


“Mandatory Deferral Period” means the consecutive thirty-six month period
beginning on the applicable Award Payment Date and ending at midnight on the
applicable December 31st.  For purposes of this definition, the Award Payment
Date shall be deemed to be the December 31 following the Performance Period to
which the deferred Award under the Short Term Performance Plan relates.


“Officer” means only those certain salaried Employees of the Company who are
administrative executives in continuous service with the Company employed by the
Company in one of the following job classifications: Chairman, Chief Executive
Officer, President, Executive Vice-President, Senior Vice-President, First
Vice-President, Vice-President, Assistant Vice-President, and Assistant Cashier.


“Participant” means a common law Employee paid from the Company payroll account
who is an Officer classified as Chairman, Chief Executive Officer, President,
Executive Vice-President, Senior Vice-President or First Vice President and who
has been designated by the Committee as eligible to participate in this Plan and
who has satisfied all of the threshold eligibility criteria applicable to this
Plan.


“Plan” means the Capitol Federal Financial Deferred Incentive Bonus Plan.


“Plan Year” means the Company fiscal year ending each September 30th.

 
2

--------------------------------------------------------------------------------

 

“Retirement” means, for all Plan purposes other than the Plan’s change of
control provision, a termination of employment from the Company on or after
attainment of age 65.


“Section 409A” means Section 409A of the Code and the regulations and guidance
of general applicability issued thereunder.


“Senior Manager” means a Company Officer classified as Chairman, Chief Executive
Officer, President, Executive Vice-President, Senior Vice-President or First
Vice-President.


“Separation from Service” means the termination of employment with the Company
and all Affiliated Companies. The term includes, but is not limited to,
termination of employment due to a Participant’s death, Disability, Retirement,
discharge (with or without cause), or voluntary termination. The term shall not
include any temporary absences due to vacation, sickness, or other leaves of
absence granted to Participant by the Company. A Separation from Service shall
not be deemed to occur, however, upon a transfer involving any combination of
the Company and any Affiliated Company. No termination of employment shall
constitute a “Separation from Service” unless the termination event also
constitutes a “separation from service” within the meaning of Section 409A and
the final regulations thereunder, taking into account the rules and presumptions
provided for therein.


“Short Term Performance Plan” or “STPP” means the incentive bonus arrangement
sponsored and maintained by the Company for the benefit of eligible Officers.
The Short Term Performance Plan is incorporated herein by reference.


“Sole Discretion” means the right and power to decide a matter, which may be
exercised arbitrarily at any time and from time to time.


“Subsidiary” means a corporation or other business entity in which CFF directly
or indirectly has an ownership interest of 80 percent or more.


“Taxable Year” means the 12-month period beginning January 1.




ARTICLE III -- PARTICIPATION


Section 3.01. Eligibility. In order to become a Participant in this Plan and
defer Performance Awards granted under the STPP under this Plan, a Senior
Manager must satisfy each of the following conditions:


 
A.
Participation In The STPP. In order to be eligible for participation in this
Plan, a Senior Manager must be eligible for, and an Active Participant in, the
STPP.



 
B.
Committee Designation. In addition to eligibility and participation in the STPP,
a Senior Manager must be specifically designated as eligible to defer under this
Plan. The Committee shall have the unrestricted right and power, which may be
exercised in its Sole Discretion and at any time and from time to time, to
designate Senior Managers who are eligible to participate in this Plan. The
Committee also shall have the right, in its Sole Discretion, to terminate an
individual’s future participation in this Plan, but only to the extent permitted
by Section 409A. If an individual’s participation in this Plan is terminated,
the Participant (or Participant’s Beneficiary) shall be entitled to receive the
Participant’s Account at the time and in the manner determined under Article V.


 
3

--------------------------------------------------------------------------------

 



 
C.
Timely Deferral Election. In addition to the criteria set forth above,
participation in this Plan shall only be possible if the Senior Manager has
timely executed and filed with the Committee the appropriate deferral election
forms. Deferral election forms shall be considered timely filed only if they are
properly completed, executed, and filed with the Committee in accordance with
Committee rules and the provisions of Section 3.02.



Section 3.02. Incentive Bonus Deferral Agreements. For each Taxable Year (or
portion of the Taxable Year after entry into the Plan), each Participant may
elect to execute a deferral election agreement with respect to an Award at such
time and in such form and manner as the Committee may from time to time
prescribe for such purpose; provided, however, that in the case of a Senior
Manager newly eligible to participate in the Plan, the Committee shall not
prescribe a time later than 30 days after the date the Senior Manager is first
eligible to participate in this Plan for such Senior Manager to make a deferral
election for that taxable year. Any such election by a Participant to reduce the
Participant’s compensation shall only apply to compensation attributable to
services to be performed by the Participant in a Plan Year that commences after
the date of the Participant’s deferral election; provided, however, that in the
case of an election to defer any performance-based compensation (within the
meaning of Section 409A) payable with respect to services performed over a
period of at least 12 months, such election must be made no later than 6 months
before the end of such period. All calculations of the dollar amount of an Award
shall be determined under the terms of the STPP.


The terms of any such deferral election agreement shall provide that the
Participant agrees to accept a reduction in compensation from the Company with
respect to an Award. The agreement shall be irrevocable by the Participant
during the Plan Year in which the services are performed and each subsequent
Plan Year, unless the Participant enters into a new agreement prior to the
beginning of the Plan Year for which the change is to be effective. All
elections, including modifications and revocation, shall be made upon such terms
and conditions and at such time and in such manner as the Committee may from
time to time determine in its Sole Discretion. The agreement shall automatically
terminate upon the termination of this Plan, upon a Participant’s Separation
from Service.


Section 3.03. Limitations on Deferrals. The Chairman, Chief Executive Officer,
President, Executive Vice-Presidents or Senior Vice-Presidents may elect to
defer amounts of not less than two thousand dollars ($2,000.00), up to an amount
equal to fifty percent (50%) of the Participant’s anticipated Performance Award
for the upcoming performance year; provided, however, that the amount of a
single deferral may not exceed one hundred thousand dollars ($100,000.00). First
Vice-Presidents may elect to defer amounts of not less than two thousand dollars
($2,000.00), up to an amount equal to thirty five percent (35%) of the
Participant’s anticipated Performance Award for the upcoming performance year;
provided, however, that the amount of a single deferral may not exceed one
hundred thousand dollars ($100,000.00).  No deferred amount may be distributed
or withdrawn except as provided in Article V, and no deferral under the Plan
shall continue past the applicable Distribution Date.




ARTICLE IV -- DEFERRED ACCOUNTS


Section 4.01. Deferred Account. The Deferred Amount described in Section 3.03
above shall be credited to the Participant’s Deferred Account.


 
A.
To the extent the Company is required to withhold any taxes or other amounts
from the Deferred Amount pursuant to any federal, state, or local law, such
amounts shall be taken out of the portion of the Participant’s Award or other
Compensation not deferred under this Plan.


 
4

--------------------------------------------------------------------------------

 

 
 
B.
The Company shall match each Deferred Amount by an amount equal to 50% of such
Deferred Amount for The Chairman, Chief Executive Officer, President, Executive
Vice-Presidents or Senior Vice-Presidents and 35% of such Deferred Amount for
First-Vice-Presidents; provided, however, that such match shall be subject to
forfeiture and shall be forfeited if the Participant terminates service with the
Company at any time for any reason, including death, Disability, Retirement, or
an Approved Reason, during the applicable Mandatory Deferral Period.



Section 4.02. Vesting. Each Participant shall be fully vested in the
Participant’s Deferred Amount. However, Participants shall only become vested in
the Company matching amount (credited to the Deferred Amount at the commencement
of the Mandatory Deferral Period) if the Participant remains continuously
employed with the Company during the Mandatory Deferral Period and is so
employed on the applicable Distribution Date.


Section 4.03. Increases to the Account. The Participant’s Deferred Account shall
be increased by an earnings factor. The earnings factor shall equal the amount
that the Participant’s Deferred Account would have increased if, immediately
following addition to the Account of the deemed Company match, the Account had
been invested in the common stock of Capitol Federal Financial (“CFFN”) and that
position had been held through the last December 31st of the Mandatory Deferral
Period.


 
A.
In order to establish an initial value for the Account at the commencement of
the Mandatory Deferral Period, the Committee shall utilize the closing price of
CFFN as of the December 31st immediately preceding the applicable Award Payment
Date and shall deem the entire Account (including the forfeitable Company match)
to be 100% invested in CFFN at such price. If, as of the December 31st
immediately preceding the end of the Mandatory Deferral Period, the closing
market price for CFFN is greater than the initial Value, the difference in value
shall be converted to cash, added to the Account and paid on the Distribution
Date along with the Deferred Amount, the Company match, and the Dividend
Equivalents.



 
B.
The Committee shall credit the Account with an amount appropriate to reflect
dividends actually paid on Capitol Federal Financial common stock during the
Mandatory Deferral Period (Dividend Equivalents). Dividend Equivalents shall be
credited to the Account as of the time dividends are actually paid on CFFN and
shall be treated as additional units of CFFN; provided, however, that,
notwithstanding anything hereinabove to the contrary, Dividend Equivalents shall
be valued and paid based only upon the CFFN closing price as of the December
31st immediately preceding the end of the Mandatory Deferral Period.



 
C.
Notwithstanding anything to the contrary, the Company shall not be obligated to
acquire any interest in any fund or investment option and any asset that may be
acquired in order to provide a means for payment of any liability shall remain
the property of the Company.



Section 4.04. Statement of Account. The Committee shall submit to each
Participant, within 90 days after the close of each Plan Year, a statement
setting forth the balance to the credit of each Participant of his or her
Deferred Account.



 
5

--------------------------------------------------------------------------------

 

ARTICLE V -- BENEFITS


Section 5.01. General. With respect to each Deferred Amount contributed to a
Participant’s Deferred Account hereunder, if the Participant remains
continuously employed by the Company during the applicable Mandatory Deferral
Period and is so employed on the applicable Distribution Date, the portion of
the Participant’s Deferred Account attributable to such Deferred Amount that the
Participant is entitled to receive as of such Distribution Date (including any
earnings and/or Company match credited to the Participant’s Deferred Account
with respect to such Deferred Amount in accordance with Article IV hereof) will
be paid to the Participant in a single lump sum payment on the applicable
Distribution Date.


Section 5.02. Separation from Service. With respect to each Deferred Amount
contributed to a Participant’s Deferred Account hereunder, if the Participant
incurs a Separation from Service due to death, Disability, or any other reason
at any time before the applicable Distribution Date, the portion of the
Participant’s Deferred Account attributable to such Deferred Amount that the
Participant is entitled to receive as of the date of such Separation from
Service shall be paid to the Participant in a single lump sum payment as soon as
administratively practicable on or after the earlier of (i) the first day of the
Taxable Year after the Taxable Year in which the Participant incurs such
Separation from Service, or (ii) the date that would have been the applicable
Distribution Date with respect to such Deferred Amount had the Participant
remained continuously employed by the Company during the applicable Mandatory
Deferral Period and on such Distribution Date (the “Payment Date”); provided,
however, that payment hereunder shall not occur later than the later of (i) the
end of the calendar year in which the Payment Date occurs, or (ii) the 15th day
of the third calendar month after the Payment Date occurs; and provided further
that if the Participant is at the time of his Separation from Service a
“Specified Employee” (as that phrase is defined in Section 409A), then no
payment shall be made before the 185th day following the date of the
Participant’s Separation from Service, except upon his earlier
death.  Notwithstanding the foregoing, in the event of a distribution described
in this Section 5.02, no match or earnings described in Article IV hereof shall
be payable to the Participant, and the Participant shall not be entitled to
receive an amount greater than such Deferred Amount.  In the event a Participant
entitled to receive payment in accordance with Section 5.02 dies before receipt
of such payment, such payment shall be paid to the Participant’s Beneficiary.


Section 5.03. Beneficiary Designation. The Beneficiary of a Participant shall be
the person, persons, entity, or entities designated by the Participant on a
beneficiary designation form provided by the Committee. A Participant shall have
the right to change his or her Beneficiary designation at any time; provided,
however, that no change of a Beneficiary shall be effective until received by
the Committee. All Beneficiary designations, and any amendments and revocations
thereto, shall be made upon such form or forms and in such manner as the
Committee may from time to time direct. In the event a Participant dies without
having a Beneficiary designation in force, or in the event no named Beneficiary
is alive or is in being at the time, all payments due hereunder shall be paid
the Participant’s surviving spouse, if any. If the Participant leaves no
surviving spouse then such payment shall be made to the Participant’s estate.




ARTICLE VI -- RESERVED


ARTICLE VII -- SOURCE OF BENEFITS


Section 7.01. Source of Benefits. Amounts payable hereunder shall be paid
exclusively from the general assets of the Company. The Company’s obligation
under this Plan shall constitute a mere promise to pay benefits in the future,
and no person entitled to payment hereunder shall have any claim, right,
security interest, or other interest in any fund, trust, account, insurance
contract, or other asset of the

 
6

--------------------------------------------------------------------------------

 

Company. The Company is not obligated to invest in any specific assets or fund,
but it may invest in any asset or assets it deems advisable in order to provide
a means for the payment of any liabilities under this Plan. Each Participant
shall be an unsecured general creditor of the Company and shall have no interest
whatsoever in any such assets or fund. The Company’s liability for the payment
of benefits hereunder shall be evidenced only by this Plan.


ARTICLE VIII -- ADMINISTRATION OF THIS PLAN


Section 8.01. Appointment of Committee. This Plan shall be administered under
the supervision of a Committee. It shall be a principal duty of the Committee to
see that this Plan is carried out in accordance with its terms. The Committee
shall have full power to administer this Plan in all of its details, subject,
however, to the requirements of the Code, and other applicable laws. For this
purpose, the Committee’s powers shall include, but are not limited to, the
authority, in addition to all other powers provided by this Plan, to:


 
A.
Determine in its discretion the eligibility of any Officer to participate in
this Plan and of any individual to receive benefits under this Plan;



 
B.
Exercise its discretion in making interpretations regarding the terms of this
Plan and its interpretations to be final and conclusive on all persons claiming
benefits under this Plan;



 
C.
Compute and implement the proper deferral limitations and compute amounts
payable for any Participant in accordance with the provisions of this Plan, the
manner and time of payment and to determine and authorize the person or persons
to whom such payments will be paid;



 
D.
Receive claims for benefits and render decisions respecting such claims under
this Plan;



 
E.
Make and enforce such rules and regulations as it deems necessary or proper for
the efficient administration of this Plan;



 
F.
Appoint such agents, specialists, legal counsel, accountants, actuaries,
consultants, or other persons as the Committee deems advisable to assist in
administering this Plan;



 
G.
Allocate and delegate its responsibilities under this Plan and to designate
other persons to carry out any of its responsibilities under this Plan, any such
allocation, delegation, or designation to be in writing;



 
H.
Be responsible for all reporting and disclosure requirements for this Plan under
the law;

 
I.
Receive from the Company, Participants and other persons such information as
shall be necessary for the proper administration of this Plan;



 
J.
Furnish to the Company upon request, such reports with respect to the
administration of this Plan as are reasonable and appropriate; and



 
K.
Maintain all records of this Plan.



Section 8.02. Examination of Records. The Committee shall make available to each
Participant and his duly authorized representative, such of the records under
this Plan as pertain to him, for examination at reasonable times during normal
business hours.

 
7

--------------------------------------------------------------------------------

 

Section 8.03. Committee. The Committee shall act by a decision of a majority.
Any such action by the Committee may be taken either at a meeting or in writing
signed by all Committee members without a meeting. Notwithstanding the
foregoing, the Committee may, by written authorization, empower any member of
the Committee to individually execute any document or documents on behalf of the
Committee, such authorization to remain in effect until revoked by the
Committee. The Committee shall elect one of its members as chairman, appoint a
secretary, who may or may not be a Committee member and advise the Company of
such actions in writing. The secretary shall keep a record of all meetings,
actions, and data necessary for the proper administration of this Plan and shall
forward all necessary communications to the Company, the Participants or other
necessary person. A dissenting Committee member who, within a reasonable time
after he has knowledge of any action or failure to act by majority, registers
his dissent in writing delivered to the other Committee members and the Company
shall not be responsible for any such action or failure to act.


Section 8.04. Reliance on Certificates, etc. The members of the Committee and
the officers and directors of the Company shall be entitled to rely on all
certificates and reports made by any duly appointed accountants and on all
opinions given by any duly appointed legal counsel. Such legal counsel may be
counsel for the Company.




ARTICLE IX -- AMENDMENT


Section 9.01. Right to Amend. The Board of Directors reserves the right, at
will, at any time and from time to time, to modify, alter, or amend this Plan
(including without limitation a retroactive modification, alteration, or
amendment), in whole or in part, and any such modification, alteration, or
amendment shall be binding upon the Company, Participants, and all other
persons; provided, however, that no amendment will reduce the amount then
credited to the Participant’s Deferred Account without the Participant’s written
consent; provided, further, however, that no consent shall be required and the
Board of Directors shall have the right to modify, alter, or amend this Plan
(including a retroactive modification, alteration, amendment, or reduction in a
Participant’s Deferred Account), if it determines in its Sole Discretion that
such amendment is necessary to comply with applicable law, which shall include,
but shall not be limited to, the right to apply any prospective or retroactive
amendment necessary to keep this Plan an unfunded employee benefit plan
described in Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA or to comply
with Section 409A or any other applicable provision of the Code or ERISA or any
judicial or administrative guidance interpreting such provisions.




ARTICLE X -- TERMINATION


Section 10.01. Termination of Plan. The Company has established this Plan with
the bona fide intention and expectation that it will be continued indefinitely,
but the Company will have no obligation whatsoever to maintain this Plan for any
given length of time and may at will, and at any time, discontinue or terminate
this Plan in whole or in part.


Section 10.02. Termination Procedures. Upon termination of this Plan, the
Company shall give notice of the same to all Participants, the Committee, and
any other affected person. Further, upon termination of this Plan, all elections
related to this Plan shall terminate, and payment of a Participant’s Deferred
Account shall be made at the time and in the manner provided in Article V.
Notwithstanding anything in this Plan to the contrary, the Plan shall not be
permitted to terminate unless all of the conditions set forth in Section 409A
pertaining to voluntary plan terminations are satisfied.

 
8

--------------------------------------------------------------------------------

 

Section 10.03. Effect of Complete Liquidation, Reorganization, or Change of
Control.


 
A.
Complete Liquidation. If the stockholders of the Company adopt a plan of
complete liquidation (other than a plan which is part of a plan of
reorganization described in Subsection B. hereof), the Plan shall be deemed to
have been terminated as of the date the plan of liquidation is adopted. The
rights of affected Participants upon such a liquidation shall be determined
under the provisions of Sections 10.01 and 10.02 relative to a complete
termination.



 
B.
Reorganization. If the Company effectuates a merger, consolidation, or other
transaction constituting a reorganization with another corporation or
corporations, pursuant to which the shares of common stock of Company will be
surrendered in exchange for the stock of another corporation (the “Surviving
Corporation”) then this Plan shall be deemed to have been terminated as of the
date the plan of reorganization is adopted. No termination shall occur, however,
if express provisions are made for the continuance of this Plan in accordance
with the terms hereof except the word “Company” shall mean and refer to the
Surviving Corporation from and after the effective date of such reorganization.



Notwithstanding the foregoing, the Plan shall not be terminated pursuant to this
Section 10.03 unless the termination would be permitted under Section 409A.


Section 10.04. Change in Control. Notwithstanding any provision contained in the
Plan to the contrary, the provisions of this Section 10.04 shall control over
any contrary provision. All Participants shall be eligible for the treatment
afforded by this Section if they incur a Separation from Service within two
years following a Change In Control, unless the Separation from Service is due
to (a) Death; (b) Disability; (c) Cause; (d) resignation other than (1)
resignation from a declined reassignment to a job that is not reasonably
equivalent in responsibility or compensation, or that is not in the same
geographic area, or (2) resignation within thirty days of a reduction in base
pay; or (e) retirement.


 
A.
If a Participant qualifies for treatment under this Section, he or she shall
immediately become fully vested in his or her Deferred Account. Such Account
shall be paid, as soon as practicable but in no event later than 90 days after
the date the Participant incurs a Separation from Service.



 
B.
Upon a Change In Control, no action, including, but not by way of limitation,
the amendment, suspension, or termination of the Plan, shall be taken which
would affect the rights of any Participant or the operation of the Plan with
respect to any Account to which the Participant may have become entitled
hereunder prior to the date of the Change In Control or to which he or she may
become entitled as a result of such Change In Control.





ARTICLE XI -- RESTRICTIONS ON ALIENATION OF BENEFITS


Section 11.01. Restrictions on Alienation. Until the actual receipt of any
benefit under this Plan by a Participant or Beneficiary, no right or benefit
under the Plan shall be subject in any manner to anticipation, alienation, sale,
assignment, transfer, pledge, encumbrance, garnishment, execution, levy, or
charge of any kind, whether voluntary or involuntary, including assignment or
transfer to satisfy any liability for alimony or other payments for property
settlement or support of a spouse or former spouse or other relative of a
Participant or Beneficiary, whether upon divorce, legal separation, or
otherwise. Any attempt to anticipate, alienate, sell, assign, transfer, pledge,
encumber, garnish, execute upon, levy upon,

 
9

--------------------------------------------------------------------------------

 

or charge any right or benefit under the Plan shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the person entitled to such benefit, and
no right or benefit hereunder shall be considered an asset of such person in the
event of his or her divorce, insolvency, or bankruptcy. To the extent permitted
by law, the rights of a Participant or Beneficiary hereunder shall not be
subject in any manner to attachment or other legal process for the debts of such
Participant or Beneficiary.




ARTICLE XII -- CLAIMS PROCEDURE


Section 12.01. Claims. Benefit claim determinations arising under this Plan
shall be made in accordance with the provisions of this Article and procedures
established by the Committee. These claim procedures are designed to establish
reasonable processes and safeguards to ensure that benefit claim determinations
are made in accordance with the provisions thereof and, where appropriate, Plan
provisions have been applied consistently with respect to similarly situated
claimants. All claims for or relating to benefits whether made by a Participant
or other person shall be in writing addressed and delivered to the Committee, at
the Committee’s main office, and such claim shall contain the claimant’s name,
mailing address, and telephone number, if any, and shall identify the claim in a
manner reasonably calculated to make the claim understandable to the Committee.


Section 12.02. Claims Review. If a claim is wholly or partially denied, the
Committee shall within a reasonable period of time, not to exceed 90 days (45
days in the case of a claim involving disability benefits), notify the claimant
in writing of any adverse benefit determination, unless the Committee determines
that special circumstances require an extension of time for processing the
claim. If the Committee determines that an extension of time for processing the
claim is necessary, written notice of the same shall be provided to the claimant
prior to the expiration of the 90-day period (45-day period in the case of a
claim involving disability benefits), and shall indicate the special
circumstances which require the extension of time and the date by which the
Committee expects to render the determination. The extension of time shall not
exceed a 90-day period of time (30-day period in the case of a claim involving
disability benefits), beginning at the end of the initial 90-day period (45-day
period in the case of a claim involving disability benefits). In case of a
disability claim, the Committee may determine that, due to matters beyond the
control of the Plan, a second 30-day extension is necessary. In such case, the
Committee shall notify the claimant before the expiration of the first 30-day
extension period of the circumstances requiring the extension and the date by
which the Plan expects to render a decision. In the case of a disability notice
of extension, the notice must explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision, the additional
information needed to resolve the issue, and that the claimant has at least 45
days to provide the specified information. The Committee’s notice shall be
written in a manner calculated to be understood by the claimant and shall set
forth:


 
A.
The specific reason or reasons for the denial;



 
B.
Specific reference to pertinent Plan provisions on which the denial is based;



 
C.
A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and



 
D.
An explanation of the claim review procedure set forth in Sections 12.03 and
12.04 below (including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination).


 
10

--------------------------------------------------------------------------------

 



Section 12.03. Appeal of Claim Denial. A claimant or the claimant’s duly
authorized representative shall have 60 days within which to appeal an adverse
benefit determination to the Committee. During the pendency of the review, the
following provisions shall apply:


 
A.
The claimant shall have the opportunity to submit written comments, documents,
records and other information relating to the claim to the Committee; and



 
B.
The claimant shall be provided, upon request and free of charge, reasonable
access to and copies of, all documents, records and other relevant information
relating to the claim for benefits.



Section 12.04. Review on Appeal. A decision on review shall be rendered within a
reasonable period of time, not to exceed 60-days after the claimant’s request
for review, unless the Committee determines that special circumstances require
an extension of time for processing the appeal. If the Committee determines that
an extension of time for processing the appeal is necessary, written notice of
the extension shall be furnished to the claimant prior to the expiration of the
60 day period, and shall indicate the special circumstances requiring the
extension and the date by which the Committee expects to render the
determination. The extension of time shall not exceed a 60-day period of time
beginning at the end of the initial 60-day period. For purposes of this Section
12.04, in the case of a claim involving disability benefits, 45 days shall apply
instead of 60 days. The Committee’s decision on review shall be communicated in
writing to the claimant and, if adverse, shall take into account all comments,
documents, records and other information submitted by the claimant (without
regard to whether such information was submitted or considered in the initial
benefit determination). The decision on review shall be in a written manner
calculated to be understood by the claimant and shall set forth the following:


 
A.
The specific reason or reasons for the adverse determination;



 
B.
Specific reference to pertinent plan provisions on which the benefit
determination is based;

 
C.
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and



 
D.
A statement of the claimant’s right to bring an action under ERISA Section
502(a).



Section 12.05. Litigation of Claim. Prior to initiating legal action concerning
a claim in any court, state or federal, against this Plan, any trust used in
conjunction with this Plan, the Company, or the Committee, a claimant must first
exhaust the administrative remedies provided in this Article XII. Failure to
exhaust the administrative remedies provided for in this Article XII shall be a
bar to any civil action concerning a claim for benefits under the Plan.




ARTICLE XIII -- MISCELLANEOUS


Section 13.01. Payments Net of Withholding and Other Amounts. All payments under
this Plan shall be net of any amount sufficient to satisfy all federal, state,
and local withholding tax requirements, and shall also be net of all amounts
owed by Participant, or Beneficiary or other recipient, to the Company.

 
11

--------------------------------------------------------------------------------

 

Section 13.02. No Guarantee of Interests. Neither the Company nor any affiliated
entity (as defined in the Code), nor the Committee (nor any of its members) may
guarantee the payment of any amounts which may be or become due to any person or
entity under this Plan. The liability of the Company to make any payment under
this Plan is limited to the then existing assets of the Company.


Section 13.03. Company Records. Records of the Company as to any Employee or
Participant shall be conclusive on all persons.


Section 13.04. Evidence. Evidence required of anyone under this Plan may be by
certificate, affidavit, document, or other information which the person or
entity acting on such evidence considers pertinent and reliable, and signed,
made, or presented by the proper party or parties.


Section 13.05. Notice. Except as otherwise provided in this Plan, any notice or
communication required to be given herein by any Participant, the Company, or
Committee shall be deemed given when delivered or when placed in the United
States mail, postage prepaid, in an envelope addressed to the last address of
the person to whom the notice is being given which was communicated in writing
to the person giving such notice.


Section 13.06. Change of Address. Any party may, from time to time, change the
address to which notices shall be mailed by giving written notice of such new
address.


Section 13.07. Effect of Provisions. The provisions of this Plan shall be
binding upon the Company and its successors and assigns, and upon Participant,
his/her Beneficiary, assigns, heirs, executors, and administrators.


Section 13.08. Other Benefits and Plans. The benefits provided for Participant
and his/her Beneficiary hereunder are in addition to any other benefits
available to Participant under any other program or plan of the Company, and,
except as may otherwise be expressly provided for, this Plan shall supplement
and shall not supersede, modify, or amend any other program or plan of the
Company or Participant.
Section 13.09. Severability Clause. If any provision of this Plan is held to be
invalid or unenforceable, such determination shall not affect the validity of
this Plan or the other provisions of this Plan. In such event, this Plan shall
be construed and enforced as if such provision had not been included therein;
provided, that, nothing shall increase the Company’s liability for payment of
benefits in any amount beyond the amounts specified in this Plan.


Section 13.10. Minors and Incompetents. If any person to whom a benefit is
payable by the Company is legally incompetent, either by reason of age or by
reason of mental or physical disability, the Company is authorized to cause the
payments becoming due to such person to be made to another for his benefit
without responsibility of the Company, Committee or the Board of Directors to
see to the application of such payments. Payments made pursuant to this
authority shall constitute a complete discharge of any duty hereunder of the
Company, Committee, and the Board of Directors.


Section 13.11. Limitation of Rights. Neither the establishment of this Plan nor
any amendment thereof will be construed as giving any Employee or other person
any legal or equitable right against the Committee, Company, its Officers,
directors, stockholders, except as expressly provided herein, and in no event
will the terms of employment or service of any Employee be modified or in any
way be affected hereby.


Section 13.12. Information to be Furnished. Each Participant shall provide the
Company and

 
12

--------------------------------------------------------------------------------

 

Committee with such information and evidence, and shall sign such documents, as
may reasonably be requested from time to time for the purpose of administration
of this Plan.


Section 13.13. Word Usage. Wherever any words are used herein in the masculine
or neuter gender, they shall be construed as though they were used in the
feminine, masculine or neuter gender, as the context may require, and vice
versa, and wherever any words are used herein in the singular form they shall be
construed as though they were also used in the plural form, as the context may
require, and vice versa.


Section 13.14. Erroneous Payments. If any Participant receives any amount of
benefits that the Committee in its sole discretion later determines the
Participant was not entitled to receive under the terms of the Plan, such
Participant shall be required to make reimbursement to the Plan. In addition,
the Committee shall have the right to offset any future claims for benefits
under the Plan against amounts that the Participant was not otherwise entitled
to receive.


Section 13.15. Indemnification by Company. The Company shall indemnify and save
harmless each member of its Board of Directors, each Committee member, and any
employee of the Company, from and against losses resulting from liability which
they may be subjected by reason of any act or conduct (except willful or wanton
misconduct) in their official capacities in the administration of this Plan.
Expenses shall include the amount of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted, or a proceeding brought in settlement thereof. The foregoing right of
indemnification shall be in addition to any other rights to which any such
person may be entitled as a matter of law.


Section 13.16. Headings. The titles and heading of Articles and Sections are
included for convenience of reference only and are not to be considered in the
construction of the provisions of this Plan.


Section 13.17. No Contract of Employment. Nothing contained herein shall be
construed to constitute a contract of employment between any employee and any
employer. Nothing herein contained shall be deemed to give any employee the
right to be retained in the employ of an employer or to interfere with the right
of the employer to discharge any employee at any time without regard to the
effect such discharge might have on the employee as a Participant under this
Plan.


Section 13.18. Governing Law. It is the Company’s intention that the Plan comply
with and satisfy the applicable provisions of the Code and ERISA, including, but
not limited to, Section 409A, and, consistent with such provisions of the laws
of the United States of America and in all other respects, the Plan and all
agreements entered into under the Plan shall be governed, construed,
administered, and regulated in accordance with the laws of the State of Kansas,
without regard to the principles of conflicts of law, to the extent such laws
are not preempted by the laws of the United States of America. Any action
concerning the Plan or any agreement entered into under the Plan shall be
maintained exclusively in the state or federal courts in Topeka, Kansas.


Section 13.19. No Acceleration. Except as otherwise permitted by law, no
interpretation, modification, alteration, amendment, or complete or partial
termination of the Plan or any provision of the Plan shall cause or permit
acceleration of the time or schedule of any payment under the Plan, unless the
acceleration is permitted by Section 409A.

 
13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this amended and restated Plan is executed this _24th___ day
of __February _________, 2009, to be effective (to the extent required by
Section 409A) as of January 1, 2005.




CAPITOL FEDERAL FINANCIAL


/s/ John B. Dicus
__________________________
John B. Dicus
Chairman



 
14

--------------------------------------------------------------------------------

 
